DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 6, and 9-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 4, 20, and 21 recite the limitation "the cylindrical power charge" in the second line of each claim.  There is insufficient antecedent basis for these limitations in the claims.
Claim 6 recites the limitation "the power charge chamber" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 is stated as being a power charge cartridge assembly comprising a power charge cartridge assembly.  It is unclear how this assembly can comprise itself, as the current claim wording suggests.
Any claims that depend from an indefinite claim are considered to be indefinite at this time.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, and 17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 5396951 to Ross.
Regarding claim 1, Ross discloses a tool for use downhole comprising: a firing head 108; a setting tool 6; a power charge cartridge assembly 106 disposed within the upper portion of the setting tool, further comprising: a first end, second end, and a longitudinal axis, an energetic material 148 disposed within the power charge cartridge assembly, an igniter 104 disposed in the power charge cartridge assembly adjacent to the energetic material (fig. 4; col. 6, lines 45-52; col. 8, lines 8-26).
Regarding claim 5, fig. 4 shows material 148 filling the majority of the assembly 106.
Regarding claim 17, as best understood with respect to the 112 rejection above, Ross discloses a power charge cartridge assembly 106 comprising: a first end and a second end; an energetic material 148 disposed within the power charge cartridge assembly; and an igniter 104 disposed in the power charge cartridge assembly adjacent to the energetic material (fig. 4; col. 6, lines 45-52; col. 8, lines 8-26).
Claim(s) 17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 20130014990 to Barton et al.
Regarding claim 17, as best understood with respect to the 112 rejection above, Barton discloses a power charge cartridge assembly 242 comprising: a first end and a second end; an energetic material 244 disposed within the power charge cartridge assembly; and an igniter 214 disposed in the power charge cartridge assembly adjacent to the energetic material (fig. 5; paragraphs 0032-0034).

Allowable Subject Matter
Claims 2, 7, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3, 4, 6, 9-16, and 18-30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record on form 892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE BOMAR whose telephone number is (571)272-7026. The examiner can normally be reached 5:30am-3:30pm EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE BOMAR/
Primary Examiner
Art Unit 3674